Dismissed and Opinion Filed August 19, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00325-CV

                            STEPHANIE GAINES, Appellant
                                       V.
                          GATEWOOD VILLAGE APTS., Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-00654-B

                             MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated July 1, 2014, we informed
appellant that the time for filing her brief had expired. We directed her to file both her brief as
well as a motion to extend time to file the brief within ten days of the date of the postcard. We
cautioned her that the failure to file her brief and extension motion within the time stated would
result in the dismissal of this appeal without further notice. To date, appellant has not filed her
brief or an extension motion, nor has she otherwise corresponded with the Court regarding the
status of her appeal.
       Accordingly, we DISMISS this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




130325F.P05
                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

STEPHANIE GAINES, Appellant                       On Appeal from the County Court at Law
                                                  No. 2, Dallas County, Texas
No. 05-13-00325-CV       V.                       Trial Court Cause No. CC-13-00654-B.
                                                  Opinion delivered by Chief Justice Wright,
GATEWOOD VILLAGE APTS., Appellee                  Justices Lang-Miers and Brown
                                                  participating.

      In accordance with this Court’s opinion of this date, we DISMISS this appeal.

        We ORDER that appellee GATEWOOD VILLAGE APTS. recover its costs of this
appeal, if any, from appellant STEPHANIE GAINES.


Judgment entered August 19, 2014




                                            –2–